Citation Nr: 0931020	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
special monthly compensation based a need for aid and 
attendance, calculated in the amount of $7,199.79, including 
the question of whether the RO properly terminated those 
benefits for the period extending from October 1, 2004 to 
February 8, 2005.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans Of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to May 1962 
and on active duty for training in June 1964.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 decision of the RO's Committee on 
Waivers and Compromises in Oakland, California.  


REMAND

The Veteran asserts that the RO improperly terminated his VA 
special monthly compensation based a need for aid and 
attendance for the period extending from October 1, 2004 to 
February 8, 2005.  He alternatively asserts that he is 
entitled to a waiver of recovery of the overpayment of such 
benefits, calculated in the amount of $7,199.79.  Additional 
action is necessary before the Board decides this claim.  

During the course of this appeal, the RO did not provide the 
Veteran VCAA notice, adequate or otherwise, on his claim.  
Such notice is necessary in this case especially given that 
the Veteran is claiming that the overpayment was improperly 
created, resulting solely from VA error.  To date, the RO has 
not informed the Veteran of the criteria he must meet to 
prove sole VA error and has not provided the Veteran the law 
and regulations pertinent to such a claim.  Moreover, in this 
particular case, the creation and waiver matters are based on 
the facts, rather than the law; accordingly, such notice is 
necessary and any decision to proceed in adjudicating either 
matter would prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

This case is thus REMANDED for the following action:

1.  Provide the Veteran VCAA notice 
pertaining to his claim.  Such notice 
must inform the Veteran of the 
information and evidence not previously 
provided to the Secretary that is 
necessary to substantiate his claim, 
which portion of the evidence the Veteran 
is to provide, and which portion of the 
evidence VA will attempt to obtain on the 
Veteran's behalf.

2.  Readjudicate the claim based on all 
of the evidence of record.  If the 
benefit sought on appeal is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




